SANDSTROM, Justice,
concurring.
[¶ 25] I agree with the majority; the juvenile has a threshold burden, under N.D.C.C. § 27-20-34(2), of establishing reasonable grounds to believe the juvenile is amenable to treatment. I agree with the majority; A.E. has not met that burden.
[¶26] I write separately to note, if the juvenile establishes reasonable grounds to believe the juvenile is amenable to treatment, the juvenile would still be subject to being bound over if the prosecution establishes, under N.D.C.C. § 27-20-34(l)(e)(4)(b), reasonable grounds to believe the juvenile “is not amenable to treatment.” See ¶ 4 of the majority opinion.
[¶ 27] We have noted, “reasonable grounds” are equivalent to “probable cause.” In Interest of JAG, 552 N.W.2d 317, 320 (N.D.1996); In Interest of T.M., 512 N.W.2d 441, 443 (N.D.1994); In Interest of A.D.L., 301 N.W.2d 380, 383 (N.D.1981). Reasonable grounds, or probable cause, is less than a preponderance of the evidence. In Interest of M.D.N., 493 N.W.2d 680, 690 (N.D.1992) (Levine, J., concurring in the result) (“ ‘probable cause’ is all the State is required to establish in a transfer proceeding and not a preponderance of evidence or clear and convincing evidence”); Svedberg v. Stamness, 525 N.W.2d 678, 681 n. 2 (N.D.1994) (preponderance of the evidence is “a more stringent standard” than reasonable grounds in context of disorderly conduct); State v. Zachodni 466 N.W.2d 624, 629 (S.D.1991) (“evidence supporting a probable cause determination ... need not establish ... proof by preponderance”). There can simultaneously be reasonable grounds, or probable cause, to believe something both is and is not the case. See T.M. at 443 (probable cause is met when “ ‘there is a definite probability based on substantial evidence’” (quoting M.D.N.)); JAG. at 320 (relevant evidence which adequately supports a conclusion is “substantial evidence”).
[¶ 28] Under the new law, when the other factors are met, if there is substantial evidence both of amenability to treatment and of non-amenability to treatment, the juvenile is to be bound over.
[¶ 29] NEUMANN, J., concurs.